ACCEPTED
                                                                                         05-15-00279-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
Appellate Docket Number:       05-15-00279-CR                                       3/23/2015 2:04:12 PM
                                                                                              LISA MATZ
                                                                                                  CLERK
Appellate Case Style: Style:   The State of Texas
                         Vs.   Farhad Nayeb

                                                                         FILED IN
Companion Case:          05-15-00280-CR                           5th COURT OF APPEALS
                                                                      DALLAS, TEXAS
Companion Case:          05-15-00281-CR                           3/23/2015 2:04:12 PM
Companion Case:          05-15-00282-CR                                 LISA MATZ
                                                                          Clerk
Companion Case:          05-15-00283-CR
Companion Case:          05-15-00284-CR
Companion Case:          05-15-00285-CR
Companion Case:          05-15-00286-CR
Companion Case:          05-15-00287-CR
Companion Case:          05-15-00288-CR
Companion Case:          05-15-00289-CR
Companion Case:          05-15-00290-CR
Companion Case:          05-15-00291-CR
Companion Case:          05-15-00292-CR
Companion Case:          05-15-00293-CR
Companion Case:          05-15-00294-CR
Companion Case:          05-15-00295-CR
Companion Case:          05-15-00296-CR
Companion Case:          05-15-00297-CR
Companion Case:          05-15-00298-CR
Companion Case:          05-15-00299-CR
Companion Case:          05-15-00300-CR
Companion Case:          05-15-00301-CR
Companion Case:          05-15-00302-CR
Companion Case:          05-15-00303-CR
Companion Case:          05-15-00304-CR
Companion Case:          05-15-00305-CR
Companion Case:          05-15-00306-CR
Companion Case:          05-15-00307-CR
Companion Case:          05-15-00308-CR
Companion Case:          05-15-00309-CR
Companion Case:          05-15-00310-CR
Companion Case:          05-15-00311-CR
Companion Case:          05-15-00312-CR
Companion Case:          05-15-00313-CR
Companion Case:          05-15-00314-CR
Companion Case:          05-15-00315-CR
                                                    Page 1 of 7
Companion Case:           05-15-00316-CR
Companion Case:           05-15-00317-CR
Companion Case:           05-15-00318-CR
Companion Case:           05-15-00319-CR
Companion Case:           05-15-00320-CR
Companion Case:           05-15-00321-CR
Companion Case:           05-15-00322-CR
Companion Case:           05-15-00323-CR
Companion Case:           05-15-00324-CR
Companion Case:           05-15-00325-CR
Companion Case:           05-15-00326-CR
Companion Case:           05-15-00327-CR
Companion Case:           05-15-00328-CR
Companion Case:           05-15-00329-CR
Companion Case:           05-15-00330-CR
Companion Case:           05-15-00331-CR




Amended/corrected statement:

                                            DOCKETING STATEMENT (Criminal)
                                           Appellate Court: 5th Court of Appeals
                                 (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                           II. Appellant Attorney(s)
First Name:     The State of Texas                                            Lead Attorney
Middle Name:                                                          First Name:          Larry
Last Name:                                                            Middle Name: Ray
Suffix:                                                               Last Name:           Boyd
Appellant Incarcerated?        Yes   No                               Suffix:
Amount of Bond:                                                           Appointed                     District/County Attorney
Pro Se:                                                                   Retained                      Public Defender
                                                                      Firm Name:              Abernathy Roeder Boyd & Hullett, P.C.
                                                                      Address 1:           1700 Redbud Blvd.
                                                                      Address 2:           Suite 300
                                                                      City:                McKinney
                                                                      State:       Texas                       Zip+4:   75069
                                                                      Telephone:           (214) 544-4000        ext.   4,005
                                                                      Fax:         (214) 544-4040
                                                                      Email:       lboyd@abernathy-law.com
                                                                      SBN:         02775000

                                                                                                                        Add Another Appellant/
                                                                                                                              Attorney
                                                                Page 2 of 7
I. Appellant                                II. Appellant Attorney(s)
First Name:                                        Lead Attorney
Middle Name:                               First Name:          John
Last Name:                                 Middle Name: Richard
Suffix:                                    Last Name:           Rolater
Appellant Incarcerated?   Yes   No         Suffix:      Jr.
Amount of Bond:                                Appointed                      District/County Attorney
Pro Se:                                        Retained                       Public Defender
                                           Firm Name:              Collin County District Attorney
                                           Address 1:           Suite 100
                                           Address 2:           2100 Bloomdale Road
                                           City:                McKinney
                                           State:       Texas                        Zip+4:   75071
                                           Telephone:           (972) 548-4323         ext.   4,715
                                           Fax:         (972) 548-3622
                                           Email:       John Rolater <jrolater@co.collin.tx.us>
                                           SBN:         00791565

                                                                                              Add Another Appellant/
                                                                                                    Attorney

I. Appellant                                II. Appellant Attorney(s)
First Name:                                        Lead Attorney
Middle Name:                               First Name:          Greg
Last Name:                                 Middle Name:
Suffix:                                    Last Name:           Willis
Appellant Incarcerated?   Yes   No         Suffix:
Amount of Bond:                                Appointed                      District/County Attorney
Pro Se:                                        Retained                       Public Defender
                                           Firm Name:              Collin County District Attorney
                                           Address 1:           Suite 100
                                           Address 2:           2100 Bloomdale Road
                                           City:                McKinney
                                           State:       Texas                        Zip+4:   75071
                                           Telephone:           (972) 548-4323         ext.
                                           Fax:         (972) 548-3622
                                           Email:       Greg Willis <gwillis@co.collin.tx.us>
                                           SBN:         21653500

                                                                                              Add Another Appellant/
                                                                                                    Attorney




                                     Page 3 of 7
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        Farhad                                                               Lead Attorney
Middle Name:                                                                    First Name:          Thomas
Last Name:         Nayeb                                                        Middle Name: H
Suffix:                                                                         Last Name:           Keen
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond: $0.00                                                                   Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:
                                                                                Address 1:           555 Republic Drive
                                                                                Address 2:           Suite 325
                                                                                City:                Plano
                                                                                State:       Texas                        Zip+4:   75074
                                                                                Telephone:           (469) 241-1467         ext.
                                                                                Fax:         (972) 499-2446
                                                                                Email:       tom@keenlawfirm.com
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         11163300                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or   non-jury?
                                       Property Offenses
or type of case):                                                               Date notice of appeal filed in trial court: March 9, 2015
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: February 19, 2015
Offense charged:                                                                Punishment assessed: Dismissed

Date of offense:                                                                 Is the appeal from a pre-trial order?       Yes       No
Defendant's plea:                                                                Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes      No                                If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 4 of 7
 VIII. Trial Court And Record

Court:    County Court at Law No. 2                                       Clerk's Record:
County: Collin County                                                     Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            002-82535-2013           Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Mar 9, 2015
                                                                          If no, date it will be requested:
First Name:       Barnett                                                 Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Walker
Suffix:
Address 1:        2100 Bloomdale Road
Address 2:
City:             McKinney
State:    Texas                      Zip + 4: 75071
Telephone:        (972) 548-3820         ext.
Fax:      (972) 548-3828
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Mar 20, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Kristen
Middle Name: S
Last Name:        Kopp
Suffix:
Address 1:        2100 Bloomdale Road
Address 2:
City:             McKinney
State:    Texas                      Zip + 4: 75071
Telephone:        (972) 548-3823         ext.
Fax:      (972) 548-3828
Email: kkopp@co.collin.tx.us


                                                                    Page 5 of 7
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-14-00572-CV                                                           Court: Court of Appeals, Fifth District at Dallas

Style:      In re State of Texas

         Vs.




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: March 23, 2015

                                                                                      State Bar No: 02775000
Printed Name:

Electronic Signature: /s/ Larry R. Boyd                                               Name: Larry R. Boyd
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on March 23, 2015             .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Larry R. Boyd
                                                                         (Optional)

                                                                  State Bar No.:      02775000
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 6 of 7
Please enter the following for each person served:

Date Served: March 23, 2015
Manner Served: Email
First Name:       Thomas
Middle Name: H
Last Name:        Keen
Suffix:
Law Firm Name:
Address 1:        555 Republic Drive
Address 2:        Suite 325
City:             Plano
State     Texas                     Zip+4: 75074

Telephone:        (469) 241-1467       ext.
Fax:      (972) 499-2446
Email:    tom@keenlawfirm.com




                                                     Page 7 of 7